Title: From Thomas Jefferson to Steuben, 15 February 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Feb. 15 1781.

I am glad my proclamation has offended Arnold: it proves it to be right. The exchange of the prisoners must await a board of Council, which I doubt having immediately. I will have every thing done which can be done here for providing the deficient clothing.
Doctor Pope set out about three days ago for Genl. Muhlenberg’s camp, with powers to employ assistants, so that I hope there will be no want of Surgeons.
I am with much respect Sir Your most obedt. servt.,

Th: Jefferson

